DETAILED ACTION
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. The applicant argues that “Aritomi fails to disclose an engagement surface abutable with a pole surface of a core and the engagement surface defining a channel opening toward said second body end. The clearance 310 appears in the Figures as an evenly spaced gap (rather than the claimed "channel") between the attracting surface 311 (i.e., the claimedApplication No. 16/166,648 9 Docket No.: 065757.00545Response dated January 25, 2021Amendment in Response to Non-FinalOffice Action dated August 25, 2020 "engagement surface") and the fixed magnetic attracting surface 308 (i.e., the claimed "pole surface"). More specifically, the attracting surface 311 is shown as a flat surface devoid of any contours that could reasonably ascertained to define a channel. Furthermore, if the attracting surface 311 is interpreted to "partially define" a channel at the clearance 310 (i.e., collectively with the adjacent rod 301b and the fixed magnetic attracting surface 308), then the attracting surface 311 cannot be "abutable with/configured to abut the pole surface of the core" because abutment would eliminate the channel. More specifically, abutment of the attracting surface 311 (i.e., the claimed engagement surface) and the fixed magnetic attracting surface 308 (i.e., the claimed pole surface) eliminates the clearance 310 (i.e., the claimed channel).” This argument is not persuasive because an evenly spaced gap can be interpreted as a channel and thus meets the claim limitations. Also the claim limitations do not prevent the channel from changing its size. The channel shown in the figures applies to the claims. The applicant needs to include claim language stating that the channel is present and allows fluid flow in all positions of the armature to overcome the prior art (similar to claim 12 limitations).
The applicant further argues that “Moreover, the specification of Aritomi does not teach, mention, or suggest the attracting surface 311 abutting the fixed magnetic attracting surface 308. In fact, the specification of Aritomi appears to support the opposite: the clearance 310 varies in size but is always maintained to allow fluid flow therebetween and to maintain an airgap for efficiency of the magnetic field. (See Column 9, Lines 18-36 of Aritomi).” This argument is not persuasive because after reading the cited portion of the disclosure of Aritomi the examiner did not find support for this argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 7-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Aritomi et al. (US 8882475).
In re claim 1, Aritomi, in figures 1-6, discloses an electro-mechanical actuator system for use in a vehicle to selectively move an object of the vehicle, said electro-mechanical actuator system comprising: a coil (200/300) surrounding and extending along a coil axis and transitionable between a de-energized state and an energized state (inherent function), with said coil configured to conduct electric current and produce a magnetic field in said energized state (inherent function); a core (207/306-307) defining an interior and having a pole surface facing said interior; and an armature 
In re claim 3, Aritomi, in figures 1-6, discloses that said body extends through a hole defined by said core such that said hole interconnects said interior of said core with 
In re claim 4, Aritomi, in figures 1-6, discloses a push rod with an electro-mechanical actuator system having an armature (203/303) and a core (207/306-307) having a pole surface, to selectively move an object as the armature moves between a first position and a second position (inherent function), said push rod (201b/301b) comprising: a body extending longitudinally along an axis between a first body end and a second body end, with said body configured to engage said armature at said first body end and said body configured to engage the object at said second body end (as clearly seen in the figures); and a flange (212/312 extending radially from the push rod) between or at said first and second body ends, with said flange extending from said body radially away from said axis to a perimeter surface such that said flange encircles said body; Application No.: 16/166,6484 Docket No.: 065757.00545wherein said flange has an engagement surface configured to abut the pole surface of the core (as clearly seen in figures 2-3 and 5-6), with said engagement surface defining a channel opening toward said second body end (210/310); and wherein said perimeter surface defines a perimeter opening (215/315) at said channel for facilitating flow of a fluid into said channel between said engagement surface and the pole surface of the core for preventing a vacuum therebetween when said engagement surface abuts the pole surface of the core (vacuum is inherently prevented by the opening structures).
In re claim 7, Aritomi, in figures 1-6, discloses that said body has a substantially cylindrical configuration radially oriented about said axis (as clearly seen in the figures).
In re claim 8, Aritomi, in figures 1-6, discloses that said body has first diameter at said first body end and a second diameter, different than said first diameter, at said second body end (as seen in figures 2-3 and 5-6).
In re claim 9, Aritomi, in figures 1-6, discloses that said body defines a void (209/309) along said axis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aritomi et al. (US 8882475).
In re claims 5-6, Aritomi teaches the channel and the perimeter opening but does not teach a plurality of channels and openings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the opening/channel into a plurality of openings/channels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, paragraphs 53-54, applicant has not disclosed any criticality for the claimed limitations.
Allowable Subject Matter
Claims 2 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837